DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
 	The drawings were received on 3/22/22.  These drawings are approved.
Response to Arguments
 	The claim amendments have overcome the prior claim objections and indefinite type rejections.
 	With respect to the obviousness type rejections, Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive. Applicant argues Tselepis does not teach a control device that is configured to set the electrical power in individual phases of a multiphase subnetwork connection based on power values of the energy store, as recited in claim 12. Firstly, claim12 recites an OR condition which requires either the control on the basis of power values of the energy production installation or on the basis of power values of the energy store; that is, Examiner points out the limitations of the claim are satisfied on the basis of the limitation of power values of the energy production installation alone, even if the limitations of energy store were not met. Examiner maintains the references make obvious the limitation of a control device which is configured to set the electrical powers flowing via the individual phase of the multiphase subnetwork on the basis of power values of the energy production installation, and as such, the OR limitations are satisfied on that basis alone.
 	Applicant argues no details are provided that electrical power is set in Tselepis based on power values of the battery storage. Examiner disagrees to the extent that Tselepis discloses energy management and the power values of the battery storage are 
 	Applicant argues against features not being inherently present as if the rejection were an anticipation rejection when an obviousness type rejection has been made. Examiner maintains it would have been obvious to one of ordinary skill in the art to set the electrical power flowing via individual phase of the multiphase subnetwork connection on the power values of the energy store in order to perform the disclosed energy management. Applicant argues whatever power control is provided, it is not necessary that electrical power be set for the individual phases. Examiner respectfully 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 12-13, 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tselepis (WO2018/020297) in view of Rouse (US 2013/0015703).
 	With respect to claim 12, Tselepis discloses a device (Fig. 4a Frequency Decoupling Smart Transformer with Storage) for connecting a subnetwork (Fig. 4a LV output) to a superordinate multiphase alternating voltage network (Fig. 4a LV from MV), wherein the subnetwork has an energy production installation (Fig. 1 PV, MicroTurbine, Fuel Cell etc) and an energy store (Fig. 1 Flywheel, Battery Storage etc), wherein the device is configured to transmit electrical power between the alternating voltage network and the subnetwork and comprises an AC/AC converter having a network connection, two inverter bridge circuits (Fig. 4a AC/DC and DC/AC) with an interposed intermediate circuit (Fig. 4a BAT) and a subnetwork connection (Fig. 4a connection to LV) , and a control device (Fig. 4a Monitoring,Control,Communciation with DSO and sensors) which is configured to (Fig. 3 Frequency Decoupling Smart Transformer with Storage controls 
 	Rouse teaches a device (Fig. 9 56) for connecting a multiphase subnetwork (Fig. 9 3) to a superordinate multiphase alternating voltage network (Fig. 9 1A), wherein the multiphase subnetwork has an energy production installation (Fig. 9 35) and an energy storage (Fig. 7 45), wherein the device is configured to transmit electrical power 
 	With respect to claim 13, Tselepis in view of Rouse make obvious the device as claimed in claim 12, wherein the control device is communicatively (Fig. 3 Smart Meter Monitoring & Control Center communicates to FDSTS) connected to the energy production installation (Fig. 1 S.M.; Fig. 9 68) and/or the energy store (Fig. 1 S.M.) and is configured to communicatively receive the power values of the energy production installation and/or of the energy store, respectively [Tselepis Operational Control real time voltage and current used for power flow control].

 	With respect to claim 15, Tselepis in view of Rouse make obvious the device as claimed in claim 12, wherein the AC/AC converter comprises the energy store (Fig. 4a BAT) in a structural unit, wherein the AC/AC converter is configured to feed electrical 

 	With respect to claim 16, Tselepis in view of Rouse make obvious the device as claimed in claim 14, wherein the AC/AC converter is configured to provide an alternating voltage having a predefined frequency (Table 1) and amplitude (Fig. 4 LV) and a corresponding alternating current within the multiphase subnetwork to operate loads (Fig. 1 Load) arranged in the multiphase subnetwork. 

 	With respect to claim 17, Tselepis in view of Rouse make obvious the method as set forth above. See claim 12 for additional details. 	With respect to claim 19, Tselepis in view of Rouse make obvious the method as claimed in claim 17, wherein the energy store is connected to the multiphase subnetwork via a bidirectional inverter (Fig. 4a AC/DC,DC/AC) and provides an alternating voltage having a predefined frequency (Table 1) and amplitude (Fig. 4 LV) for the purpose of operating loads (Fig. 1 Load) arranged in the multiphase subnetwork, further comprising setting the electrical power flowing via the multiphase subnetwork connection on the basis of a deviation of the frequency (Fig. 4 Frequency window in Hz is deviation from 50Hz) in the multiphase subnetwork from a predefined reference frequency (Fig. 4 50Hz).  	With respect to claim 20, Tselepis in view of Rouse make obvious the method as claimed in claim 17 above. See claim 15 for additional details.

  	With respect to claim 21, Tselepis in view of Rouse make obvious the method as set forth above, wherein the AC/AC converter provides an alternating voltage having a predefined frequency (Table 1) and amplitude (Fig. 4 LV) and a corresponding alternating current at its subnetwork connection to operate loads (Fig. 1 Load) arranged in the subnetwork. 
 	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tselepis (WO2018/020297) in view of Rouse (US 2013/0015703) and further in view of DeHoog (US 2017/0310232). 	With respect to claim 14, Tselepis in view of Rouse make obvious the device as claimed in claim 12, wherein the control device is communicatively (Fig. 3 FDSTS communicates with DSO Monitoring & Control) connected to a network control center (Fig. 3 DSO Monitoring & Control) and is configured to set the electrical powers flowing [see Operational Control] via the individual phases of the multiphase network connection of the AC/AC converter on the basis of communicatively transmitted values from the network control center by controlling the inverter bridge circuits of the AC/AC converter. Tselepis does not require the communicatively transmitted values from the network control center to be preset values.   	DeHoog teaches a device (Fig. 4 471-47n) wherein the control device (Fig. 4 481-48n) is communicatively coupled (Fig. 4 492) to a network control center (Fig. 4 490) is configured to control the power flow with the AC/AC converter on the basis of .
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the control device is communicatively and is configured to set the electrical powers flowing via the individual phases of the network connection of the AC/AC converter on the basis of communicatively transmitted preset values from the network control center by controlling the inverter bridge circuits of the AC/AC converter. The reason for doing so was to optimally manage the power distribution in the subnetwork.
  	 
 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tselepis (WO2018/020297) in view of Rouse (US 2013/0015703) and further in view of Boardman (US 2012/0316691).
 	With respect to claim 18, Tselepis in view of Rouse make obvious the method as claimed in claim 17, wherein controlling the inverter bridge circuits of the AC/AC converter comprises setting the electrical powers flowing via the individual phases of the network connection of the AC/AC converter such that a maximum difference between the electrical powers flowing via the individual phases of the network connection of the AC/AC converter is minimized [since the back to back converter topology decouples the phase of the subnetwork from that of the network, phase imbalances in the subnetwork are not transmitted to the network], and less than a maximum difference between electrical powers flowing via the individual phases of the subnetwork connection of the 
 	Boardman discloses a method wherein the maximum difference of the power imbalance (paragraph 133) is controlled below a predefined unbalanced load limit value (Fig. 16 1604). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to control the maximum difference below a predefined unbalanced load limit value in order to prevent phase imbalance of the network.
Conclusion 	
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839